IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MATTHEW CORZINE,                                      No. 69951
                                                Appellant,
                                    vs.
                      THE STATE OF NEVADA
                      DEPARTMENT OF CORRECTIONS;
                      AND DIRECTOR GREG COX,
                                        Respondents.
                      MATTHEW CORZINE,                                      No. 70216/
                                        Appellant,
                                    vs.                                        FILED
                      THE STATE OF NEVADA
                      DEPARTMENT OF CORRECTIONS;
                                                                               MAY 1 8 2016
                      AND DIRECTOR GREG COX,
                                        Respondents

                        ORDER GRANTING REHEARING, ADMINISTRATIVELY CLOSING
                       DOCKET NO. 70216, AND DIRECTING TRANSMISSION OF RECORD

                                   On April 11, 2016, this court entered an order dismissing the
                      appeal in Docket No. 69951 on the ground that it was premature, as it
                      appeared no written order had been entered. Appellant filed a timely
                      petition for rehearing and attached a copy of the district court's final
                      written order entered March 30, 2016. Because the district court entered
                      the final written order before this court dismissed the appeal in Docket
                      No. 69951, it appears we have jurisdiction and this appeal may proceed.
                      Accordingly, we grant the petition for rehearing.   See NRAP 4(a)(6) (If a
                      written order or judgment is entered before dismissal of the premature
                      appeal, the notice of appeal shall be considered filed on the date of and
                      after entry of the order or judgment.).
                                  Appellant has also filed a new notice of appeal from the order
                      entered March 30, 2016, in Docket No. 70216. Because we grant

SUPREME COURT
        OF
     NEVADA


(01 1047A    04e.VP

                                                                                 -1S PIL-7
                 rehearing in Docket No. 69951, we direct the clerk of this court to
                 administratively close Docket No. 70216.
                             Finally, having reviewed the documents on file in this proper
                person appeal, we conclude that our review of the complete record is
                warranted. NRAP 10(a)(1). Accordingly, within 30 days from the date of
                this order, the clerk of the district court shall transmit to the clerk of this
                court a certified copy of the trial court record in District Court Case No.
                 1500000851B.     See NRAP 11(a)(2) (providing that the complete "record
                shall contain each and every paper, pleading and other document filed, or
                submitted for filing, in the district court," as well as "any- ; previously
                prepared transcripts of the proceedings in the district court"). "The record
                shall not include any exhibits filed in the district court. NRAP 11(a)(1).
                            It is so ORDERED.'



                                                S
                                         Hardesty
                                                    6--t teen gt;
                                                            -




                CC:   Matthew Corzine
                      Attorney General/Carson City
                      Carson City Clerk

                       'Appellant's motion to expedite this appeal, filed March 31, 2016, is
                granted to the following extent. This court will expedite the resolution of
                this appeal to the extent that this court's docket will allow.


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      2
                                                                                                  32